Name: Commission Implementing Regulation (EU) 2018/917 of 27 June 2018 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances alpha-cypermethrin, beflubutamid, benalaxyl, benthiavalicarb, bifenazate, boscalid, bromoxynil, captan, carvone, chlorpropham, cyazofamid, desmedipham, dimethoate, dimethomorph, diquat, ethephon, ethoprophos, etoxazole, famoxadone, fenamidone, fenamiphos, flumioxazine, fluoxastrobin, folpet, foramsulfuron, formetanate, Gliocladium catenulatum strain: J1446, isoxaflutole, metalaxyl-m, methiocarb, methoxyfenozide, metribuzin, milbemectin, oxasulfuron, Paecilomyces lilacinus strain 251, phenmedipham, phosmet, pirimiphos-methyl, propamocarb, prothioconazole, pymetrozine and s-metolachlor (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: marketing;  agricultural policy;  means of agricultural production
 Date Published: nan

 28.6.2018 EN Official Journal of the European Union L 163/13 COMMISSION IMPLEMENTING REGULATION (EU) 2018/917 of 27 June 2018 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances alpha-cypermethrin, beflubutamid, benalaxyl, benthiavalicarb, bifenazate, boscalid, bromoxynil, captan, carvone, chlorpropham, cyazofamid, desmedipham, dimethoate, dimethomorph, diquat, ethephon, ethoprophos, etoxazole, famoxadone, fenamidone, fenamiphos, flumioxazine, fluoxastrobin, folpet, foramsulfuron, formetanate, Gliocladium catenulatum strain: J1446, isoxaflutole, metalaxyl-m, methiocarb, methoxyfenozide, metribuzin, milbemectin, oxasulfuron, Paecilomyces lilacinus strain 251, phenmedipham, phosmet, pirimiphos-methyl, propamocarb, prothioconazole, pymetrozine and s-metolachlor (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) The approval periods of the active substances diquat, famoxadone, flumioxazine, metalaxyl-m and pymetrozine were last extended by Commission Implementing Regulation (EU) 2017/841 (3). The approval periods of those substances will expire on 30 June 2018. Applications for the renewal of the inclusion of those substances in Annex I to Council Directive 91/414/EEC (4) were submitted in accordance with Article 4 of Commission Regulation (EU) No 1141/2010 (5). (3) The approval periods of the active substances alpha-cypermethrin, benalaxyl, bifenazate, bromoxynil, chlorpropham, cyazofamid, desmedipham, etoxazole, fenamidone, foramsulfuron, Gliocladium catenulatum strain: J1446, isoxaflutole, methoxyfenozide, milbemectin, oxasulfuron, phenmedipham and s-metolachlor were last extended by Implementing Regulation (EU) 2017/841. The approval periods of those substances will expire on 31 July 2018. (4) The approval periods of the active substances beflubutamid, captan, dimethoate, dimethomorph, ethoprophos, folpet, formetanate, methiocarb, metribuzin, phosmet, pirimiphos-methyl and propamocarb were extended by Commission Implementing Regulation (EU) 2015/404 (6). The approval periods of those substances will expire on 31 July 2018. (5) The approval periods of the active substances ethephon and fenamiphos were extended by Commission Implementing Regulation (EU) 2015/415 (7). The approval periods of those substances will expire on 31 July 2018. (6) The approval periods of the active substances benthiavalicarb, boscalid, carvone, fluoxastrobin, Paecilomyces lilacinus strain 251 and prothioconazole will expire on 31 July 2018. (7) Applications for the renewal of the approval of the substances referred to in recitals 3 to 5 were submitted in accordance with Commission Implementing Regulation (EU) No 844/2012 (8). (8) Due to the fact that the assessment of the substances has been delayed for reasons beyond the control of the applicants, the approvals of those active substances are likely to expire before a decision has been taken on their renewal. It is therefore necessary to extend their approval periods. (9) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of an active substance referred to in the Annex to this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the entry into force of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. As regards cases where the Commission will adopt a Regulation providing for the renewal of an active substance referred to in the Annex to this Regulation, the Commission will endeavour to set, as appropriate under the circumstances, the earliest possible application date. (10) Taking into account that some of the approvals of the active substances expire on 30 June 2018, this Regulation should enter into force as soon as possible. (11) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (3) Commission Implementing Regulation (EU) 2017/841 of 17 May 2017 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances alpha-cypermethrin, Ampelomyces quisqualis strain: aq 10, benalaxyl, bentazone, bifenazate, bromoxynil, carfentrazone ethyl, chlorpropham, cyazofamid, desmedipham, diquat, DPX KE 459 (flupyrsulfuron-methyl), etoxazole, famoxadone, fenamidone, flumioxazine, foramsulfuron, Gliocladium catenulatum strain: j1446, imazamox, isoxaflutole, laminarin, metalaxyl-m, methoxyfenozide, milbemectin, oxasulfuron, pendimethalin, phenmedipham, pymetrozine, s-metolachlor, and trifloxystrobin (OJ L 125, 18.5.2017, p. 12). (4) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). (5) Commission Regulation (EU) No 1141/2010 of 7 December 2010 laying down the procedure for the renewal of the inclusion of a second group of active substances in Annex I to Council Directive 91/414/EEC and establishing the list of those substances (OJ L 322, 8.12.2010, p. 10). (6) Commission Implementing Regulation (EU) 2015/404 of 11 March 2015 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances beflubutamid, captan, dimethoate, dimethomorph, ethoprophos, fipronil, folpet, formetanate, glufosinate, methiocarb, metribuzin, phosmet, pirimiphos-methyl and propamocarb (OJ L 67, 12.3.2015, p. 6). (7) Commission Implementing Regulation (EU) 2015/415 of 12 March 2015 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances ethephon and fenamiphos (OJ L 68, 13.3.2015, p. 28). (8) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). ANNEX Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended as follows: (1) in the sixth column, expiration of approval, of row 15, Diquat, the date is replaced by 30 June 2019; (2) in the sixth column, expiration of approval, of row 23, Pymetrozine, the date is replaced by 30 June 2019; (3) in the sixth column, expiration of approval, of row 35, Famoxadone, the date is replaced by 30 June 2019; (4) in the sixth column, expiration of approval, of row 37, Metalaxyl-M, the date is replaced by 30 June 2019; (5) in the sixth column, expiration of approval, of row 39, Flumioxazine, the date is replaced by 30 June 2019; (6) in the sixth column, expiration of approval, of row 42, Oxasulfuron, the date is replaced by 31 July 2019; (7) in the sixth column, expiration of approval, of row 44, Foramsulfuron, the date is replaced by 31 July 2019; (8) in the sixth column, expiration of approval, of row 46, Cyazofamid, the date is replaced by 31 July 2019; (9) in the sixth column, expiration of approval, of row 62, Fenamidone, the date is replaced by 31 July 2019; (10) in the sixth column, expiration of approval, of row 63, Isoxaflutole, the date is replaced by 31 July 2019; (11) in the sixth column, expiration of approval, of row 78, Chlorpropham, the date is replaced by 31 July 2019; (12) in the sixth column, expiration of approval, of row 83, Alpha-cypermethrin, the date is replaced by 31 July 2019; (13) in the sixth column, expiration of approval, of row 84, Benalaxyl, the date is replaced by 31 July 2019; (14) in the sixth column, expiration of approval, of row 85, Bromoxynil, the date is replaced by 31 July 2019; (15) in the sixth column, expiration of approval, of row 86, Desmedipham, the date is replaced by 31 July 2019; (16) in the sixth column, expiration of approval, of row 88, Phenmedipham, the date is replaced by 31 July 2019; (17) in the sixth column, expiration of approval, of row 96, Methoxyfenozide, the date is replaced by 31 July 2019; (18) in the sixth column, expiration of approval, of row 97, S-metolachlor, the date is replaced by 31 July 2019; (19) in the sixth column, expiration of approval, of row 98, Gliocladium catenulatum strain: J1446, the date is replaced by 31 July 2019; (20) in the sixth column, expiration of approval, of row 99, Etoxazole, the date is replaced by 31 July 2019; (21) in the sixth column, expiration of approval, of row 109, Bifenazate, the date is replaced by 31 July 2019; (22) in the sixth column, expiration of approval, of row 110, Milbemectin, the date is replaced by 31 July 2019; (23) in the sixth column, expiration of approval, of row 141, Fenamiphos, the date is replaced by 31 July 2019; (24) in the sixth column, expiration of approval, of row 142, Ethephon, the date is replaced by 31 July 2019; (25) in the sixth column, expiration of approval, of row 145, Captan, the date is replaced by 31 July 2019; (26) in the sixth column, expiration of approval, of row 146, Folpet, the date is replaced by 31 July 2019; (27) in the sixth column, expiration of approval, of row 147, Formetanate, the date is replaced by 31 July 2019; (28) in the sixth column, expiration of approval, of row 148, Methiocarb, the date is replaced by 31 July 2019; (29) in the sixth column, expiration of approval, of row 149, Dimethoate, the date is replaced by 31 July 2019; (30) in the sixth column, expiration of approval, of row 150, Dimethomorph, the date is replaced by 31 July 2019; (31) in the sixth column, expiration of approval, of row 152, Metribuzin, the date is replaced by 31 July 2019; (32) in the sixth column, expiration of approval, of row 153, Phosmet, the date is replaced by 31 July 2019; (33) in the sixth column, expiration of approval, of row 154, Propamocarb, the date is replaced by 31 July 2019; (34) in the sixth column, expiration of approval, of row 155, ethoprophos, the date is replaced by 31 July 2019; (35) in the sixth column, expiration of approval, of row 156, Pirimiphos-methyl, the date is replaced by 31 July 2019; (36) in the sixth column, expiration of approval, of row 158, Beflubutamid, the date is replaced by 31 July 2019; (37) in the sixth column, expiration of approval, of row 163, Benthiavalicarb, the date is replaced by 31 July 2019; (38) in the sixth column, expiration of approval, of row 164, Boscalid, the date is replaced by 31 July 2019; (39) in the sixth column, expiration of approval, of row 165, Carvone, the date is replaced by 31 July 2019; (40) in the sixth column, expiration of approval, of row 166, Fluoxastrobin, the date is replaced by 31 July 2019; (41) in the sixth column, expiration of approval, of row 167, Paecilomyces lilacinus strain 251, the date is replaced by 31 July 2019; (42) in the sixth column, expiration of approval, of row 168, Prothioconazole, the date is replaced by 31 July 2019.